Case 1:19-cv-01301-RLM Document 28-10 Filed 07/12/19 Page 1 of 11 PageID #: 195




                         EXHIBIT H
Case 1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                          Filed
                                             07/12/19
                                                04/12/19Page
                                                          Page
                                                             2 of
                                                                1 11
                                                                  of 10
                                                                     PageID
                                                                        PageID
                                                                            #: 196
                                                                               #: 6
Case 1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                          Filed
                                             07/12/19
                                                04/12/19Page
                                                          Page
                                                             3 of
                                                                2 11
                                                                  of 10
                                                                     PageID
                                                                        PageID
                                                                            #: 197
                                                                               #: 7
Case 1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                          Filed
                                             07/12/19
                                                04/12/19Page
                                                          Page
                                                             4 of
                                                                3 11
                                                                  of 10
                                                                     PageID
                                                                        PageID
                                                                            #: 198
                                                                               #: 8
Case 1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                          Filed
                                             07/12/19
                                                04/12/19Page
                                                          Page
                                                             5 of
                                                                4 11
                                                                  of 10
                                                                     PageID
                                                                        PageID
                                                                            #: 199
                                                                               #: 9
Case
Case1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                         Filed
                                             07/12/19
                                               04/12/19Page
                                                        Page6 of
                                                              5 of
                                                                 1110
                                                                    PageID
                                                                      PageID
                                                                           #:#:
                                                                             20010
Case
Case1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                         Filed
                                             07/12/19
                                               04/12/19Page
                                                        Page7 of
                                                              6 of
                                                                 1110
                                                                    PageID
                                                                      PageID
                                                                           #:#:
                                                                             20111
Case
Case1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                         Filed
                                             07/12/19
                                               04/12/19Page
                                                        Page8 of
                                                              7 of
                                                                 1110
                                                                    PageID
                                                                      PageID
                                                                           #:#:
                                                                             20212
Case
Case1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                         Filed
                                             07/12/19
                                               04/12/19Page
                                                        Page9 of
                                                              8 of
                                                                 1110
                                                                    PageID
                                                                      PageID
                                                                           #:#:
                                                                             20313
Case 1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                          Filed
                                             07/12/19
                                                04/12/19Page
                                                          Page
                                                             109ofof11
                                                                     10PageID
                                                                        PageID#:#:204
                                                                                   14
Case
Case1:19-cv-01301-NGG-RLM
     1:19-cv-01301-RLM Document
                           Document
                                28-1013Filed
                                         Filed
                                             07/12/19
                                               04/12/19Page
                                                        Page1110
                                                               ofof
                                                                 1110
                                                                    PageID
                                                                      PageID
                                                                           #:#:
                                                                             20515
